Citation Nr: 1715148	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-53 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from December 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for PTSD, and assigned an initial rating of 30 percent.  

During the pendency of this appeal, the RO denied the Veteran's claim of entitlement to a TDIU in a July 2016 rating decision.  In July 2016 correspondence, the Veteran expressed disagreement with the TDIU denial.  Aside from the Veteran initiating an appeal of the TDIU issue, a TDIU claim is a part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of unemployability was clearly raised subsequent to the most recent RO denial of TDIU, the Board finds that it has jurisdiction of the TDIU claimed as part of the claim for an increased initial rating for PTSD.

Below the Board awards a TDIU from May 2, 2014, forward.  The issues of entitlement to a TDIU for the rating period on appeal prior to May 2, 2014, and increased initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 2, 2014, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.

CONCLUSION OF LAW

From May 2, 2014, the criteria for establishing a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Herein, the Board grants entitlement to a TDIU. Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran in this case has met the percentage requirements as of May 2, 2014, as the RO awarded a 70 percent for PTSD from May 2, 2014.  

Thus, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's DD-214 indicates that he served in the United States Marine Corps for four years.  While in service, he worked as an engineer equipment mechanic.

In a Disability Benefits Questionnaire (DBQ) dated November 2013 and received by the VA in May 2014, the Veteran's treating VA psychiatrist opined that he was unemployable due to his PTSD symptoms.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The psychiatrist opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran had not worked since approximately 2003.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or events, impairment of short and long term memory, flattened affect, and circumstantial, circumlocutory, or stereotyped speech.  Other symptoms included sometimes having difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

A December 2014 VA treatment record indicates that the Veteran was not employed.

According to a September 2015 VA-sponsored examination report, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and neglect of personal appearance and hygiene.  The Veteran reported that his unemployment was an age-related retirement.  However, the VA examiner also noted that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was also noted that the Veteran had symptoms of irritable behavior and angry outbursts (with little or no provocation), typically expressed as verbal or physical aggression toward people or objects, problems with concentration, markedly diminished interest or participation in significant activities, and persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  The VA examiner did not provide an opinion as to whether the Veteran was able to obtain and maintain substantially gainful employment.

In a January 2016 letter, the Veteran's treating VA physician opined that the Veteran was unemployable due to the severity of his service-connected psychiatric problems.  The physician explained that the Veteran's ability to handle the stress of a routine work situation, his ability to interact effectively with co-workers, supervisors, and the public, his ability to maintain normal levels of persistence and pace as well as normal attendance, and his ability to complete multi-step tasks on a consistent basis in a work setting were all compromised by the severity of his PTSD symptoms.

In a July 2016 letter, the Veteran's last employer stated that he had hired him to work with bail bondsmen/bounty hunters in 1983.  When he closed the office the Veteran worked out of in 2001, he informed him that he could not transfer him to another office due to his anger and violent outbursts with other employees.  

In July 2016, the Veteran indicated that he had last worked in December 2001 as a bail agent.

An August 2016 VA treatment note indicates that the Veteran was having more frequent nightmares, anxiety, and gastrointestinal distress.  
In March 2017, a treating VA psychologist opined that, as a result of the Veteran's combined service-connected conditions, and without regard to other factors, he was unable to obtain and maintain substantial employment.

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since May 2, 2014.  The Veteran's treating VA physicians have consistently stated that he is unemployable due to his service-connected PTSD symptoms.  See November 2013 DBQ and July 2016 and March 2017 medical opinions.  The November 2013 DBQ, September 2015 VA examination report, January 2016 medical opinion, and July 2016 letter from the Veteran's former employer all agree that the Veteran has memory and concentration impairments, irritability, and angry outbursts that would prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran has reported being retired due to age, the evidence supports a finding that his PTSD symptoms, when considered separate from all other factors such as age, would preclude him from obtaining and maintaining any form of substantially gainful employment.

Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted on a schedular basis from May 2, 2014.

ORDER

From May 2, 2014, a TDIU is granted, subject to the laws and regulations governing monetary benefits.

REMAND

In September 2013, the RO awarded service connection for PTSD and assigned a 30 percent initial rating, effective August 20, 2012.  Within one year of the issuance of notice of the September 2013 rating decision, the Veteran submitted a May 2014 PTSD DBQ which the Board reasonably construes as a notice of disagreement to the initial rating assigned for PTSD in the September 2013 rating decision.  To date, a statement of the case (SOC) has not been issued as it relates to this issue.  The Board is required to remand the claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not in appellate status at this time, and will only be before the Board on appeal if the Veteran timely files a substantive appeal after the RO issues a SOC on this matter.

As decided above, the Board awarded a TDIU effective May 2, 2014.  Further development however is needed with regard to the TDIU claim prior to such date.  The record reflects that the Veteran did not meet the schedular criteria for a TDIU prior to May 2, 2014.  See 38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).

Evidence reflects that prior to May 2, 2014, the Veteran's service connected disability may have caused some degree of impairment that impacted his ability to obtain and maintain gainful employment.  (See March 2007 VA treatment note indicates that the Veteran had not been employed in over three years and a January 2012 VA treatment record indicates that the Veteran's last job was with a bail bonds company).  Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted for the rating period on appeal prior to May 2, 2014.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to increased initial rating for PTSD. The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so. If he timely perfects an appeal in the matter, it should be returned to the Board

2. Refer the issue of entitlement to a TDIU for the rating period on appeal prior to May 2, 2014 to the Director, Compensation Service, for consideration of an extraschedular TDIU.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the TDIU claim prior to May 2, 2014, should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


